DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 25, 2022 has been entered. 
Claims 1-3, 9, 16-17 and 24 have been amended.
Claims 7-8 and 12-15 have been canceled
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6,  9, 11, 16-19, 21-24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hans (2020/0245284). 
Regarding claim 1, Hans discloses a method for establishing a multi-access protocol data unit (MA PDU) session in a home session management function (H-SMF) of a wireless communication network (see abstract, fig.6, elements H-SMF, paragraphs [0068] and its description), the method comprising: receiving, from a visited public land mobile network (VPLMN) in the wireless communication network, an MA PDU session establish request message for a user equipment (UE) registered to a first of two public land mobile networks (PLMNs) over 3rd Generation Partnership Project (3GPP) access and to a second of the two PLMNs over non-3GPP access (see abstract, fig.6. elements UE, (R)AN/V-PLMN, WLAN/H-PLMN, paragraphs [0009-0010], [0068], [0071-0073] and its description); identifying whether the MA PDU session is allowed based on information from a received home policy control function (H-PCF) (see abstract, fig.4, element PCF, fig.6. element (H-PCF), paragraphs [0013], [0068], [0071-0073] and its description); and establishing a MA PDU session for non-3GPP access of the UE with a home user plane function (H-UPF) based on the identifying determination, wherein the wireless communication network includes the VPLMN and a home public land mobile network (HPLMN) (see abstract, fig.4, elements UPF, N3IWF, WLAN, UE, fig.6. element (H-UPF), paragraphs [0039], [0060-0061], [0068], [0071-0073] and its description).
Regarding claim 2, Hans further discloses the retrieving, via an unified data management (UDM), subscription data of the UE when the identifying whether the MA PDU session is allowed (see paragraphs [0008]).
Regarding claim 3, Hans further discloses the transmitting, to the UE, a PDU session establishment accept message to the UE via the VPLMN (see abstract, fig.4, elements UPF, N3IWF, WLAN, UE, fig.6. element (H-AMF, N3IWF, UE), paragraphs [0039], [0060-0061], [0068], [0071-0073] and its description).
Regarding claim 6, Hans further discloses an N16 interface is used between a visited-SMF (V-SMF) in the VPLMN and the H-SMF (see fig.6, elements  V-SMF, H-SMF and its description).
Regarding claim 9, Hans discloses a method for establishing a multi-access protocol data unit (MA PDU) session at a visited-session management function (V-SMF) in a visited public land mobile network (VPLMN) of a wireless communication network (see abstract, fig.6. elements V-SMF/V-PLMN, paragraphs [0068] and its description), the method comprising: receiving, from a user equipment (UE), a MA PDU session establish request message, wherein the MA PDU session is for 3rd Generation Partnership Project (3GPP) access in a first of two public land mobile networks (PLMNs) and for non-3GPP access in a second of two PLMNs (see abstract, fig.2, step 1, fig.6. elements UE, (R)AN/V-PLMN, WLAN/H-PLMN, paragraphs [0009-0010], [0068], [0071-0073]  and its description); transmitting, to a home SMF (H-SMF), a MA PDU session establish request message for the UE (see abstract, fig.6. elements UE, (R)AN, V-AMF, VSMF, H-SMF, paragraphs [0068], [0071-0073] and its description); receiving, from the H-SMF, a response message to the MA PDU session establishment request acceptance message for the non-3-GPP-access-of the UE (see abstract, fig.6, elements H-SMF, H-PCF, H-AMF and its description); and transmitting, to the UE, a message informing an MA PDU session accept, so that the UE receives traffic via the non-3GPP access from a home public land mobile (see abstract, fig.6, elements H-AMF/H-PLMN, N3IWF/H-PLMN, UE, figs.7-8 and its description).
Regarding claim 11, Hans further discloses an N16 interface is used between the V-SMF and the H-SMF (see fig.6, elements  V-SMF, H-SMF and its description). 
Regarding claim 16, Hans discloses a method for establishing a multi-access protocol data unit (MA PDU) session of a user equipment (UE) at a home public land mobile network (HPLMN) in a wireless communication network including a visited public land mobile network (VPLMN) and the HPLMN (see abstract, fig.6. elements UE, H-PLMN, V-PLMN, paragraphs [0068], [0071-0073], and its description), the method comprising: receiving, from the VPLMN, an MA PDU session establish request message for the UE (see abstract, fig.6. elements UE, V-PLMN, H-PCF, paragraphs [0009-0010], [0068] and its description); identifying whether the MA PDU session is allowed based on a subscriber data and home operator policy information (see abstract, fig.4, element PCF, fig.6. element (H-PCF), paragraphs [0013], [0068], [0071-0073] and its description); and establishing a MA PDU session for non-3rd Generation Partnership Project (non-3GPP) access of the UE with a home session management function (H-SMF), wherein the MA PDU session is for 3rd Generation Partnership Project (3GPP) access in a first of two public land mobile networks (PLMNs) and the non-3GPP access in a second of the two PLMNs (see abstract, fig.4, elements SMF, N3IWF, WLAN, UE, fig.6. element (H-SMF), paragraphs [0039], [0060-0061], [0068], [0071-0073] and its description).
Regarding claim 17, Hans further discloses the subscriber data is stored in a unified data management (UDM) of the HPLMN (see fig.6, element UDM/H-PLMN paragraph [0008], [0013] and its description).
Regarding claim 18, Hans further discloses the home operator policy information is stored in a home policy control function (H-PCF) of the HPLMN (see fig.6, element H-PCF/H-PLMN paragraphs [0013] and its description).
Regarding claim 19, Hans further discloses a home user plane function (H-UPF) in the HPLMN is an anchor point between the H-UPF and a visited User Plane Function (V-UPF) (see fig.3, fig.6, elements H-UPF/H-PLMN, V-UPF/V-PLMN paragraphs [0019], [0060-0061] and its description).
Regarding claim 21, Hans further discloses an N16 interface is used between a visited session management function (V-SMF) and the H-SMF (see fig.6, elements  V-SMF, H-SMF and its description).
Regarding claim 22, Hans further discloses an N11 interface is used between a visited session management function (V-SMF) in the VPLMN and a home user plane function (H-UPF) in the HPLMN (see fig.6, elements  V-SMF/V-PLMN, H-UPF/H-PLMN and its description).
Regarding claim 23, Hans further discloses traffic for non-3rd generation partnership project (non-3GPP) access for the UE is transmitted from a home user plane function (H-UPF) to the UE over a non-3GPP access network (see abstract, fig.4, elements UPF, N3IWF, WLAN, UE, fig.6, elements  H-UPF, WLAN, UE, paragraph [0060-0061] and its description).
Regarding claim 24, Hans discloses a method for transmitting traffic to a user equipment (UE) at a visited public land mobile network (VPLMN) in a wireless communication network including a home public land mobile network (HPLMN) and the VPLMN (see abstract, fig.6. elements UE, V-PLMN, H-PLMN, paragraphs [0068] , [0071] and its description), the method comprising: receiving, from the UE, a multi-access protocol data unit (MA PDU) session establish request message (see abstract, fig.6. elements UE, V-SMF, paragraphs [0068], [0071-0073], figs.7-8 and its description); transmitting, to the HPLMN, an MA PDU session establish request message for the UE (see abstract, fig.6. elements UE, V-SMF, H-SMF/H-PLMN, paragraphs [0068], [0071-0073],  and its description); receiving, from a home session management function (H-SMF) in the HPLMN, a response message to the MA PDU session establishment request message for non-3rd Generation Partnership Project (non-3GPP) access of the UE (see abstract, fig.6. elements H-SMF/H-PLMN, H-PCF/H-PLMN, H-AMF/H-PLMN, paragraphs [0068], [0071-0073] and its description); and transmitting, to the UE, a message informing an MA PDU session accept, so that the UE receives traffic via non-3rd Generation Partnership Project (non-3GPP) access from the HPLMN, wherein the MA PDU session is for 3GPP access in a first of two public land mobile networks (PLMNs) and the non-3GPP access in a second of the two PLMNs (see abstract, fig.6. elements H-AMF/H-PLMN, N3IWF, WLAN, UE,  paragraphs [0068], [0071-0073] and its description).
Regarding claim 26, Hans further discloses an N16 interface is used between a visited-session management function (V-SMF) in the VPLMN and the H-SMF (see fig.6, elements  V-SMF, H-SMF and its description).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 10, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hans (2020/0245284) in view of Youn et al. (2021/0219371).
Regarding claims 4-5, 10, 20 and 25, Hans discloses all the subject matter described above, except for establishing request message includes an access traffic steering, switching and splitting (ATSSS). However, Youn discloses a method for transmitting SM signal to terminal capable of connecting to plurality of network system including the establish request message includes an access traffic steering, switching and splitting (ATSSS) capability information of the UE (see paragraphs [0206-0211). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Youn’s the ATSSS rule in order to indicate how traffic shall be transferred across the 3GPP access and the non-3GPP access in the uplink direction.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    237
    239
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647